Argued April 26, 1933.
This is an appeal from refusal of the lower court to grant defendant's motions for judgment n. o. v. and for a new trial, after judgment entered for plaintiff in an action of trespass to recover damages for personal injuries sustained by plaintiff when struck by defendant's truck. The accident occurred August 17, 1931, about 3 o'clock in the afternoon of a bright, clear day. Plaintiff, *Page 591 
a bakery wagon driver and salesman, in the course of his rounds stopped on South 17th Street on the north side of its intersection with Snyder Avenue in the City of Philadelphia. There was a conflict in the testimony as to the precise distance from Snyder Avenue to the place at which the accident happened, but measurements from an authentic plan of the neighborhood indicate that plaintiff's wagon was standing approximately eighty feet from the intersection of the two streets.
The accident occurred as follows: Plaintiff stopped his wagon on the east side of the street, called at house No. 2038 on the west side, received an order for two loaves of bread, and returned to his wagon. Having obtained the bread, plaintiff looked up and down the street before again leaving his wagon, and, not seeing oncoming traffic in either direction, started across the street in a diagonally northward direction. When within three or four feet of the westerly curb he suddenly became aware of defendant's truck bearing rapidly down upon him and coming in a northwardly direction on 17th Street, in violation of a municipal ordinance limiting traffic southward on that street. Plaintiff attempted to avoid the path of the truck but was struck almost immediately and thrown fifteen feet, suffering injuries here complained of. The jury's verdict was for plaintiff in the amount of three thousand dollars.
Appellant argues that plaintiff was guilty of contributory negligence in failing to look for traffic while crossing the street. The evidence, however, indicates that plaintiff did look in both directions before leaving his wagon and that he was not acting unreasonably in failing to anticipate that defendant's truck would run counter to the general stream of traffic on 17th Street. There was ample evidence indicating that defendant's truck swung into 17th Street from Snyder Avenue describing a wide arc and traveling at a speed of not less than thirty-five miles an hour, and was upon plaintiff before he had an opportunity to escape the danger.
Appellant also argues the actual measurements of the distances show plaintiff's testimony to be false and that it should not have been submitted to the jury. Plaintiff testified his wagon was forty or forty-five feet north of Snyder Avenue and that he was struck about ten feet north of that point, whereas the actual measurements place the wagon about eighty feet from the intersection. The difference in the figures is not material, as defendant's truck, traveling at the speed indicated by the witnesses, would have covered the farthest distance named in approximately two seconds, which was obviously insufficient time to enable plaintiff to protect himself from the danger presented. The case was clearly for the jury and having been submitted on a charge free from error the judgment must be affirmed.
The judgment of the court below is affirmed.
 *Page 1